Title: Elisabetta Mazzei Pini to Thomas Jefferson, 18 December 1817
From: Pini, Andrea Tozzi,Pini, Elisabetta Mazzei
To: Jefferson, Thomas


                    
                        Stimatissimo Signore
                        Livorno  
                18. Dicembre 1817. 
                    
                    Dal Sigre Console Appleton essendoci stata comunicata una Sua Lettera nella quale ci notifica d’aver Ella avuta la bontà di rimetterci una Cambiale sopra Parigi di trecento ottanta Pezzi Duri e 52. Centesimi per un Anno di Frutti del Capitale, che trovasi presentemente nelle di Lei Mani, la qual Somma si è esattamente incassata, includendoli la ricevuta  di detta Somma. Dall’Istesso Sigre Console, ci viene pure partecipato che VS. desidera ritenere questo Capitale per qualche altro tempo. Non potendo essere meglio impiegato che da VS. potrà prevalersene per il tempo che Ella giudica a proposito pregandola Soltanto a avere la compiacenza di farci passare i frutti annui di detto Capitale, e se non li fosse pregiudicevole unire ai medesimi quella porzione di Capitale che Lei senza scomodarsi sarà in grado di poterci mandare.
                    
                    Rendendoli mille grazie per le infinite bontà che Lei à avuto per noi, le rinnoviamo i sentimenti della nostra gratitudine, ed abbiamo l’onore di confermarci, piena di stima
                    
                        Sua Umilissima Serva
                        Elisabetta PiniNata Mazzei
                    
                 
                    Editors’ Translation
                    
                        
                            Most esteemed Sir
                            Leghorn 
              18. December 1817.
                        
                        Consul Appleton communicated to us your letter in which you notify us that you have had the goodness to send us a draft on Paris for three hundred and eighty pesos duros and 52 cents, the interest for one year on the capital that is currently in your hands. We have collected this sum and enclose a receipt. From the same consul we have learned that you wish to retain this capital for some time to come. As it cannot be better employed than by yourself, you may take advantage of it for as long as you deem appropriate. We only ask that you have the goodness to send us the annual interest on the said capital, and, if it would not be detrimental to you, combine with it that portion of the capital that you can send us without inconveniencing yourself.
                        With a thousand thanks for the infinite goodness you have shown us, we renew our feelings of gratitude and have the honor to confirm ourselves, full of esteem
                        
                            Your very humble servant
                            Elisabetta Pininée Mazzei
                        
                    
                